Citation Nr: 1125861	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  97-10 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for a bilateral hip disorder, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for left ear hearing loss.  

6.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  His military awards include the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in July 1996, March 1998, and June 2005.  In pertinent part, the July 1996 and March 1998 rating decisions denied the claims for service connection.  The June 2005 rating decision granted service connection for type II diabetes mellitus and assigned an initial 20 percent rating, effective January 18, 2005.  

In April 2004 the Board remanded the claims for service connection for further development.  The claims for service connection and the claim for a higher initial rating were remanded for additional development in January 2009.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for diabetes mellitus, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a September 1998 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2003, the Veteran filed a VA Form 21-22, appointing the Georgia Department of Veterans Services as his representative.  The Board recognizes the change in representation.

As a final preliminary matter, in the January 2009 remand, the Board noted that, in a May 2005 statement in support of claim, the Veteran reported that he believed his exposure to Agent Orange caused skin tumors.  The Board pointed out that it was unclear whether the Veteran intended to file a claim for service connection; however, as the RO had not addressed this issue, it was referred to the RO for appropriate action.  In an April 2011 document, the Appeals Management Center (AMC) also referred this matter to the RO for appropriate action.  There is no indication in the record before the Board that any subsequent action has been taken.  In correspondence to his Congressman, received in June 2003, the Veteran indicated that he was claiming entitlement to aid and attendance.  The record does not reflect that that RO has addressed this issue.  

The issues of entitlement to service connection for skin tumors, to include as due to in-service herbicide exposure, and entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The claims for service connection for a low back disorder, a respiratory disorder, and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  There is no competent and credible evidence that the Veteran has a current bilateral hip disorder. 

3.  There is no competent and credible evidence that the Veteran has left ear hearing loss severe enough to be recognized as a disability for VA purposes.  

4.  The medical evidence demonstrates that diabetes mellitus has required insulin, an oral hypoglycemic agent, and a restricted diet; there is no medical evidence of required restrictions on activities due to diabetes mellitus and the most persuasive medical evidence indicates that there are no separately ratable complications of diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Board notes that the claim for a higher initial rating for service-connected diabetes mellitus is a downstream issue which was initiated by a notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Accordingly, no additional VCAA notice in regard to this claim is required.  

In regard to the claims for service connection decided herein, the Veteran's claim for service connection for a hip disorder was received in July 1996 and his claim for service connection for hearing loss was received in November 1996.  Thereafter, he was notified of the general provisions of the VCAA by the RO and the AMC in correspondence dated in May 2001, April 2004, and December 2007. These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and supplemental statements of the case (SSOCs) were issued in September 2008 and April 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in August 2006 and December 2007.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations to assess the current nature and etiology of his claimed disabilities in June 2009.  While the June 2009 VA examiner who evaluated the claimed bilateral hip disorder did not opine as to whether the Veteran has a current bilateral hip disorder related to in-service herbicide exposure, as will be discussed below, there is no medical evidence of a current bilateral hip disability nor is there is any evidence indicating the possibility of a relationship between a current bilateral hip disorder and in-service herbicide exposure other than the Veteran's generalized lay assertions, which are not enough to warrant a VA examination or opinion on this question.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).

The Board notes that an August 2007 VA treatment record reflects that the Veteran's diabetes mellitus was under management outside VA.  A January 2008 VA treatment record reflects that the Veteran had a local doctor outside VA.  The only private treatment records currently associated with the claims file are mental health treatment records dated from October 1987 to October 1997.  While the foregoing VA treatment records suggest that the Veteran sees a private physician for treatment for diabetes, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not identified any private physicians who have treated him for diabetes mellitus, nor provided a release form regarding such records; it is not possible for VA to obtain them.  No private physician who has provided treatment for diabetes mellitus since the effective date of the grant of service connection is otherwise identified by the evidence of record; hence, no further action in this regard is warranted.

In addition, as will be discussed below, the VA examiner who performed the June 2009 diabetes mellitus examination included the findings of March 2009 private EMG testing in her examination report.  While a copy of the actual testing has not been associated with the claims file, the examiner acknowledged review of this testing and included a summary of the findings in her report.  Accordingly, the Board finds that a remand to obtain the actual report of this testing would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


II.  Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

1.  Bilateral Hip Disorder

Service treatment records are negative for complaints regarding or treatment for the hips.  In his Report of Medical History at separation in November 1970, the Veteran denied arthritis or a bone, joint, or other deformity.  On separation examination in November 1970, clinical evaluation of the lower extremities was normal.  

SSA records reflect that the Veteran presented to a private facility in July 1987 after falling and hurting his left hip a few days earlier.  He described progressively worsening pain.  X-ray of the left hip revealed no acute fracture.  The diagnosis was acute, traumatic bursitis, left hip.  

Records of VA treatment, dated from July 1995 to March 2009 include complaints of hip pain.  The Veteran was hospitalized at the Tuskegee VA Medical Center (VAMC) in September and October 1996 for posttraumatic stress disorder (PTSD).  The Axis III diagnoses included arthralgia of both hips.  An X-ray study of the bilateral hips during that hospitalization revealed no bony abnormalities.  The discharge summary noted that an X-ray study of the hips was normal.  

The Veteran was afforded a VA examination to evaluate his claimed bilateral hip disorder in June 2009.  He stated that he recalled no specific injury to his hips during service; although he recalled some discomfort in his hip area shortly before being discharged, from lifting.  He reported that, after separation from service, he worked for a tire company for 12 years, where he slipped and injured his lower back, resulting in his placement on light duty.  In discussing his current symptoms, the Veteran stated that he experienced intermittent aching pain in both hips.  He added that he had daily flare-ups of hip pain, lasting for 10 to 15 minutes, and experienced increased pain with walking and bending.  He reported that he was on medication for pain in his back and hips.  X-rays of both hips revealed no sign of any trauma or degeneration.  Joint spaces were well-maintained and no bone, joint, or soft tissue abnormalities were noted.  The pertinent diagnosis was bilateral normal hips.  

Following examination of the Veteran and review of the claims file, the examiner opined that it was less likely as not that the Veteran's present bilateral hip condition was related to his period of service.  Rather, he opined that it was more likely that his work injury was by far more likely the source of his present disability.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral hip disorder is not warranted.  In this regard, despite the Veteran's complaints of hip pain, there is no medical evidence of a current bilateral hip disability manifested by pain.  

The Board acknowledges that the Veteran is competent to report symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  In this case, there is simply no diagnosis in regard to the Veteran's claimed bilateral hip pain.  

The Board has considered the diagnosis of arthralgia of the hips, rendered during the Veteran's hospitalization in September and October 1996.  Arthralgia, however, is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 147 (27th ed. 1988)).

The Board has also considered the July 1987 diagnosis of acute, traumatic bursitis, left hip.  The Court has held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran filed his claim for service connection for a hip disorder in July 1996.  The evidence of a left hip disorder nine years prior to the date of his claim for service connection cannot satisfy the requirement of a current disability.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a bilateral hip disorder must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

The Board has also considered the Veteran's assertion that his bilateral hip disorder is related to in-service herbicide exposure.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

Service connection may be granted on a presumptive basis for certain enumerated disorders if manifested to a compensable degree anytime after service in a veteran exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The record reflects that the Veteran served in Vietnam during the Vietnam era and, he is, therefore, presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, the claimed hip disorder is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Regardless, in the absence of evidence of a current disability, service connection is not warranted under any potentially applicable theory of entitlement.  

Based on the foregoing, the claim for service connection for a bilateral hip disorder must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met. 

2.  Left Ear Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records are negative for left ear hearing loss.  In his Report of Medical History at separation in November 1970, the Veteran denied hearing loss.  On separation examination in November 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
Not tested
15

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has hearing loss resulting from in-service noise exposure.  In his November 1996 claim for service connection, he stated that he was assigned to the artillery field and was stationed in Vietnam.  He indicated that he believed his service, especially his tour in Vietnam, was responsible for his hearing loss.  As noted above, the Veteran's military awards include the Combat Infantryman Badge.  As such, the Board accepts his assertions of in-service noise exposure as credible and consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board also notes that records of VA treatment dated from July 1995 to March 2009 reflect complaints regarding and treatment for hearing loss.  Notably, the Veteran's hearing was evaluated in October 1996 and he was issued hearing aids.  Additionally, the Veteran is competent to report symptoms such as diminished hearing.  See Layno, 6 Vet. App. at 469.  The Board points out, however, that for purposes of establishing service connection for hearing loss, the provisions of 38 C.F.R. § 3.385 control in establishing current disability.

Here, the only post-service audiometric testing results of record are those obtained during a June 2009 VA audiological examination.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
25
35

Speech recognition scores on the Maryland CNC Word Test were 94 percent for the left ear.  The audiologist commented that audiometric testing results indicated a mild left ear hearing loss from 4000 to 8000 Hertz, with left ear hearing within normal limits from 250 to 3000 Hertz.  In rendering his diagnosis, the audiologist noted that, in accordance with VA regulations, pure tone thresholds for test frequencies from 500 to 4000 Hertz revealed hearing within normal limits for disability purposes for the left ear.  

The above-cited testing results do not establish a current hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds were not 26 decibels or greater at least three frequencies, and the Maryland CNC speech recognition score was not less than 94 percent.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of 38 C.F.R. § 3.385.

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin, 155 F. 3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for left ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

3.  Both Service Connection Claims

The Board has considered the assertions of the Veteran regarding his claimed disabilities.  In this regard, although the Veteran in this case is competent to testify as to observable symptomatology such as bilateral hip pain and difficulty hearing (see Layno, 6 Vet. App. at 470), he is not competent to diagnose himself with an underlying bilateral hip disability that may or may not be causing such pain or to provide the audiometric testing results needed to establish current left ear hearing loss disability within the meaning of 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board also has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent and persuasive evidence supports the claims for service connection for a bilateral hip disorder or left ear hearing loss, that doctrine is not for application, and the Veteran's claims for service connection for a bilateral hip disorder and left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As noted above, in the June 2005 rating decision, the RO granted service connection for type II diabetes mellitus and assigned an initial 20 percent rating for diabetes mellitus, effective January 18, 2005, pursuant to Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet warrants a 20 percent rating.  A 40 percent rating is assigned for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight or strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Notably, "regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board observes that the rating criteria contained in Diagnostic Code 7913 are "successive".  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.   Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.

Records of VA treatment from January 2005 to March 2009 reflect treatment for diabetes mellitus with insulin, an oral hypoglycemic agent, and diet.  These records do not reflect regulation of activities.  Rather, during VA treatment for diabetes in July 2005, the Veteran was instructed to perform daily exercise, gradually working up to 30 minutes per day.  Later that month, the Veteran reported that he had tried to increase his activity and exercise in an attempt to lower his cholesterol levels.  In April 2008, the Veteran reported that he did not exercise, as his back and shoulder pain kept him from moving around much.  He added that he got really sore after working in the yard.  The clinical pharmacist specialist noted that the Veteran's exercise was not at the minimum goal of 150 minutes per week, and the first goal was to get him more physically active and consistently active.  She noted that the Veteran seemed well aware that he should exercise.  He was encouraged to increase his activity as much as tolerated to a minimum goal of 150 minutes per week.  

In September 2008, the Veteran again described no regular exercise, although he mowed his lawn and did yard work once a week.  The clinical pharmacist specialist again noted that the Veteran did not receive the desired amount of exercise (150 minutes per week).  She noted that he attempted to exercise on the stationary bike, but would only do so for five to ten minutes before quitting.  He was encouraged to begin walking several times a week and to use his exercise bike more frequently.  In November 2008, the Veteran's primary care physician educated the Veteran on the importance of exercise and dietary control, and advised him to continue his diet, medications, and exercise for control of blood pressure, lipids, and glucose, and to improve his quality of life.  In February 2009, the clinical pharmacist specialist who had previously seen the Veteran again found that he did not receive the desired amount of exercise, and he was encouraged to restart walking.  

The Veteran's diabetes mellitus was evaluated during VA examination in June 2009.  The examiner noted that the Veteran was on insulin and oral medications for diabetes.  He was also on a diabetic diet and reported walking about three times per week for exercise.  The Veteran described hypoglycemic reactions, which did not require hospitalization.  He reported one episode of ketoacidosis, for which he was seen in the emergency room and treated.  The examiner noted that the Veteran had episodes of hypoglycemia or ketoacidosis requiring hospitalization less than once per year and requiring visits to a diabetic care provider monthly or less often.  The examiner specifically noted that the Veteran was instructed to follow a restricted or special diet, but was not restricted in his ability to perform strenuous activities.  

The aforementioned evidence reflects that the medical evidence provides no basis for assignment of an initial rating in excess of 20 percent for diabetes mellitus.  While, since the effective date of the grant of service connection, the Veteran's diabetes mellitus has required insulin, an oral hypoglycemic agent, and restricted diet, there is no medical evidence that the Veteran's activities have been regulated since the effective date of the grant of service connection.  Rather, as discussed above, the Veteran has specifically been encouraged to exercise by his VA healthcare providers on several occasions.  In addition, the June 2009 VA examiner indicated that the Veteran was not restricted in his ability to perform strenuous activities.  

The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive, that is, there must be insulin dependence and restricted diet and regulation of activities. Camacho.  Regulation of activities (as defined in Diagnostic Code 7913) has not been shown since the effective date of the grant of service connection for diabetes mellitus.  Thus, the criteria for a higher initial rating for diabetes mellitus are not met.  

The Board recognizes that the June 2009 VA examiner noted that the Veteran had experienced an episode of ketoacidosis which required emergency room treatment.  While episodes of ketoacidosis requiring one or two hospitalizations per year are one of the elements required for a 60 percent rating pursuant to Diagnostic Code 7913, as discussed above, the rating criteria for diabetes mellitus are successive.  As the criteria for the next higher, 40 percent, rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met. 

In addition, the weight of the competent medical evidence is against a finding that that the Veteran has any compensable diabetic complications.  In this regard, the Board has considered the Veteran's assertion, made in his April 2003 claim for service connection, that he had diabetes with secondary visual and neurological complications (specifically, numbness in his legs).  In support of his assertion, he submitted a March 2003 Physician's Statement from his physician at the Tuskegee VAMC, in which she checked boxes indicating that the Veteran had visual and neurological complications directly due to diabetes mellitus.  However, in the same form, she also checked the box indicating that "The veteran currently has no complications that are directly due to diabetes mellitus."  She provided no explanation of her contradictory findings.  

In regard to his claimed visual complications, although VA treatment records dated from January 2005 to March 2009 include some reports of visual changes, the pertinent medical evidence of record is negative for visual complications of diabetes mellitus.  

Notably, the Veteran denied blurred vision during treatment in July 2005.   The assessment following an April 2006 optometry consultation was diabetes without retinopathy and his diabetic eye examination was described as normal.  The Veteran again denied blurred vision during treatment in August 2006.  A diabetic retinal screen performed that month revealed no background diabetic retinopathy in either eye.  The diagnosis was type II diabetes mellitus without complications, not stated as uncontrolled.  In September 2008, the Veteran reported that he experienced hyperglycemia once or twice a week, always in the evenings, when he would experience changes in vision and fatigue.  However, during treatment with his primary care physician in November 2008, the Veteran denied changes in vision.  Optometry consultation in December 2008 revealed stable posterior vitreous detachment in the right eye; old chorioretinal scarring/pigment clumping, stable; hyperopia/astigmatism/presbyopia, and no background diabetic retinopathy.  In February 2009, the Veteran described blurred vision along with dizziness and a drop in energy level if he overate.  

Most recently, on VA examination in June 2009, the Veteran denied cataracts, glaucoma, retinopathy, or visual disorders.  The examiner noted that he wore prescribed eyewear.  On eye examination pupils had normal reaction to light and accommodation.  Visual acuity, visual fields, and fundoscopic examination were normal, and there were no cataracts.  The examiner specifically found that there was no diagnosis of visual impairment.  Accordingly, there is simply no competent medical evidence of record that the Veteran has separately compensable visual complications of diabetes mellitus.  

In regard to the Veteran's neurological complaints, the Board highlights that, while the record reflects several complaints regarding the left lower extremity, these complaints pre-date the Veteran's diagnosis of diabetes mellitus.  In this regard, the record indicates that the date of onset of diabetes mellitus was in 2002.  Records of VA treatment dated from July 1995 to March 2009 reflect that the Veteran complained of numbness in the left foot in June 1996.  During treatment in August 1997, he reported that his left leg felt a little numb at times, but his doctor said that the numbness might be caused by an old back injury.  In March 1999, he described lower back pain with numbness in the left leg.  In August 2000, he complained of left foot numbness for a year.  He again described left foot numbness in March and June 2001.  In December 2001 and August 2002, he complained of low back pain with numbness of the left lower extremity.  He added that his low back pain radiated to both legs for several years.  During treatment in September 2002, a physician's associate advised the Veteran that X-ray of his lumbar spine revealed foraminal encroachment, which was what was causing his pain and numbness in the left lower extremity.  

Subsequent to his diagnosis of diabetes mellitus, during podiatry treatment in May 2005, the Veteran complained of numbness in both feet for two years, left worse than right.  The pertinent assessment was type II diabetes mellitus with numbness.  In July 2005, the Veteran's medical problems were described as including diabetes mellitus with neuropathy.  The nurse practitioner noted that he had neuropathy of his left foot and early neuropathy of the right foot.  The assessment following podiatry treatment the following month included type II diabetes mellitus with neuropathy.  Diabetic foot examination in August 2006, including sensory examination, was normal.  The assessment following podiatry treatment in September 2007 and January 2008 included type II diabetes mellitus with neuropathy.  Diabetic foot examination in November 2008, to include sensory examination, was normal.  In March 2009, the Veteran presented with complaints of constant low back pain.  On physical examination, there was decreased sensation in the whole left leg.  The assessment was chronic low back pain, and he was to be scheduled for an EMG/NCS to evaluate for lumbar radiculopathy versus peripheral neuropathy.  

On VA examination in June 2009, the Veteran described numbness and tingling to the bilateral legs and feet which began about five years earlier.  He reported symptoms of peripheral neuropathy in the bilateral legs and feet, specifically, paresthesias, loss of sensation, increased sensitivity, and dysesthesia.  On neurological examination, there was no motor or sensory loss on the right or left, and deep tendon reflexes were 2+ in all tested locations.  The examiner reviewed the report of private EMG testing performed in March 2009, which revealed evidence of a mild chronic/previous left L5-S1 radiculopathy, with no generalized polyneuropathic changes.  The examiner opined that the Veteran had type II diabetes, but that there was no diagnosis of neurologic disease.  

The Board recognizes that there is conflicting evidence regarding whether the Veteran has diabetic neuropathy.  As discussed above, several records of VA treatment include findings of diabetic neuropathy; however, the June 2009 VA examiner opined that there was no diagnosis of neurologic disease.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the VA treatment records dated from January 2005 to March 2009 include some findings of diabetic neuropathy, there is no indication that any of the healthcare providers who rendered these diagnoses reviewed the Veteran's claims file in conjunction with their examination of the Veteran.  While, as noted above, a medical opinion may not be discounted solely because the physician did not review the claims file, critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and, conversely, detract from the medical opinions of experts who do not.  Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, it is significant that these healthcare providers apparently did not consider the complaints regarding the left lower extremity pre-dating the onset of diabetes mellitus.  Morever, none of these providers reviewed the March 2009 EMG testing.  By contrast, the June 2009 VA examiner reviewed the claims file, the March 2009 EMG testing, examined the Veteran, specifically considered and documented his neurological complaints, and found that there was no diagnosed neurologic disease in regard to diabetes mellitus.  Accordingly, the Board finds the finding of the June 2009 VA examiner to be of more probative weight than the findings of diabetic neuropathy included in the VA treatment records.  Accordingly, a separate rating for neurological complications of diabetes mellitus is not warranted.  

The Board also finds that there is no competent evidence of any other compensable complications of diabetes mellitus.  The June 2009 VA examiner noted that the Veteran had hypertension; however, she opined that this was not a complication of diabetes, as the Veteran was diagnosed with hypertension seven years prior to the onset of diabetes.  She also noted that the Veteran had erectile dysfunction, which she attributed to oral medication.  Further, while, during the June 2009 examination, the Veteran described dry and itching skin, on physical examination, there were no diabetic abnormalities of the skin.  During the VA examination, the Veteran also denied peripheral vascular disease, cardiac disease, neurovascular disease, diabetic nephropathy, and gastrointestinal disorders.  Significantly, in addition to her opinion that there was no diagnosis of visual impairment or neurologic disease, the June 2009 VA examiner also opined that there was no diagnosis of kidney disease, amputation, or other diabetic conditions.  

Consequently, the assignment of a separate disability rating for any complication of diabetes mellitus is not warranted under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Based on the foregoing, the Veteran is entitled to no more than a 20 percent rating for his diabetes mellitus.

The Board has also considered whether diabetes mellitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his diabetes mellitus and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, there is no basis for staged rating of diabetes mellitus, pursuant to Fenderson, and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for left ear hearing loss is denied.

An initial rating in excess of 20 percent for type II diabetes mellitus is denied.  


REMAND

Unfortunately, the claims file reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the January 2009 remand, the Board instructed that the Veteran be scheduled for an examination by an appropriate specialist to determine whether he has a current low back disorder that is related to his military service.  The examiner's attention was specifically directed to a November 1970 separation examination and a March 1969 record of medical treatment.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that any current low back disability began during the Veteran's military service or was related to any incident of such service.  

The Veteran was afforded a VA spine examination in June 2009.  The Veteran stated that he did not recall any specific injury to his back during service, although he recalled having discomfort from lifting shortly before discharge.  He added that, after service, he was employed at a tire company for 12 years, during which time he slipped and injured his lower back, resulting in placement on light duty.  He stated that surgery was advised, but he refused.  The pertinent diagnosis following examination was chronic low back pain with degenerative joint disease, L5-S1.  The examiner opined that it was less likely as not that the Veteran's present low back pain was related to his period of service.  Rather, he opined that it was more likely that it was related to his post-service work injury.  

While the June 2009 VA examiner acknowledged review of the claims file, he did not acknowledge or address the March 1969 and November 1970 service treatment records, specifically highlighted in the Board's prior remand.  Significantly, the Veteran's service treatment records reflect that, in March 1969, he presented with complaints of pulled back muscles from horse playing with another soldier.  He was instructed to use a heat pad and medication.  The June 2009 VA examination report makes no mention of this in-service injury; rather, the Veteran reported that he did not recall any specific injury to his back during service.  

Because VA undertook to provide a VA examination to evaluate the claimed low back disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

It is unclear what impact, if any, the examiner's failure to consider the evidence of a back injury in March 1969 had on his ultimate opinion that the Veteran's current low back disorder is less likely than not the result of his military service.  Given the Board's prior remand instructions, and the evidence of an in-service back injury, the Board finds it necessary to obtain a supplemental opinion.  See Stegall, 11 Vet. App. at 271; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Nieves-Rodriguez v. Peake, 22 Vet. App. at 301 (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the June 2009 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

In regard to the claimed respiratory disorder, the Veteran was afforded a VA examination to obtain an etiological opinion regarding this claimed disability in May 2009.  The diagnoses included history of chronic obstructive pulmonary disease (COPD)/chronic bronchitis.  In a January 2010 addendum, the physician who performed the May 2009 VA examination noted that the Veteran was exposed to herbicides during service.  He opined that, based on the Veteran's examination, military service, and long history of pulmonary symptoms, including bronchitis, which began during his military service, it was at least as likely as not that his pulmonary impairment was related to his military service, during which he was exposed to herbicides and other noxious substances causing injury to his pulmonary system during service.  The RO subsequently sought another addendum from this physician.  In August 2010, he opined that there was a 50/50 probability that the Veteran's pulmonary disease of chronic bronchitis/COPD was related to his exposure to conditions in Vietnam.  Less than one week later, the same physician provided an additional opinion, in which he noted that the Veteran had exposure to Agent Orange and other noxious substances during service.  He indicated that these "noxious substances" included Agent Orange, fumes, gases, and dust as he was part of the flight support group bombing enemy installations.  

In January 2011, the RO requested another addendum to the VA respiratory examination.  The April 2011 SSOC reflects that the evidence considered included a VA opinion written on February 2, 2011.  The RO reported that the examiner reviewed the claims file, including the VA examinations performed in 2009 and 2010, and indicated that the examiner did not locate medical records in the claims file to establish a medical connection between current COPD and military service; rather, he opined that COPD was a consequence of years of tobacco use.  

While the claims file includes a copy of the August 2010 opinion and pulmonary function tests (PFTs) performed in October 2001 and January 2002, each printed by a VA physician on February 2, 2011, no VA examination or opinion from February 2011 has been associated with the claims file.  The Board can only review records associated with the claims file.  The foregoing indicates that the Veteran was afforded a VA examination to evaluate his claimed respiratory disorder on February 2, 2011.  As the report of any such VA examination is pertinent to the appeal and within the control of VA, it should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In regard to his claimed right ear hearing loss, as discussed above, the Veteran contends that he has hearing loss resulting from in-service noise exposure.  The Board has accepted his assertions of in-service noise exposure as credible and consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran was afforded a VA audiological examination to evaluate his claimed hearing loss in June 2009.  Audiometric testing revealed right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  The audiologist did not provide an etiological opinion regarding right ear hearing loss in the June 2009 VA examination report; however, in an August 2009 addendum, the audiologist acknowledged review of the claims file and provided such an opinion.  He noted that the Veteran's hearing was within normal limits, bilaterally, on separation examination in November 1970, and that no examinations were located from the years immediately following service.  He opined that, given that the Veteran's hearing was within normal limits at the time of his last examination in service, and given the lack of any frequency specific testing from the year after service indicating that a hearing loss had manifested to a compensable degree of severity by that time, it was less likely as not that the Veteran's current hearing loss was due to noise exposure in the military.  

The August 2009 opinion appears to have been based solely on the fact that the Veteran had documented normal hearing on separation examination in November 1970, and did not have a compensable degree of hearing loss within one year of separation from service.  

However, a review of the service treatment records does show a possible threshold shift in the Veteran's right ear hearing on the November 1970 separation examination as compared to his February 1969 enlistment examination.  On enlistment examination in February 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0

On separation examination in November 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not tested
15

The examiner failed to discuss this apparent change in hearing acuity in service in his opinion.

As noted above, the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford, 3 Vet. App. at 89.  Instead, as noted by the Court:

"[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."

Hensley, 5 Vet. App. at 159 (quoting from a brief of the VA Secretary).  

The Board finds that a supplemental opinion which takes into account both the Veteran's in-service noise exposure and the in-service threshold shift is in order.  See Barr, 21 Vet. App. at 312; see also Stefl, supra.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the audiologist who conducted the June 2009 VA examination is not available, or the designated audiologist is unable to provide the requested opinion without examining the Veteran.

Prior to obtaining further medical opinions, the AMC/RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the Tuskegee VAMC (dated from July 1995 to March 2009) and the Dublin VAMC, to include the Albany Community Based Outpatient Clinic (CBOC) (dated from January 1999 to January 2008).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  Hence, the AMC/RO must obtain all outstanding pertinent VA treatment records, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, the AMC/RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the AMC/RO should also attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AMC/RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any records of evaluation and/or treatment for any of the disabilities remaining on appeal from the Tuskegee VAMC (since March 2009) and the Dublin VAMC, to include the Albany CBOC (since January 2008).  The AMC/RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AMC/RO should associate with the claims file a copy of the February 2011 VA respiratory examination report (discussed above).  If the AMC/RO cannot obtain a copy of this examination report, the AMC/RO should document the efforts taken to obtain this report and such documentation should be associated with the claims file.

3.  The AMC/RO should send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).   

4.  If the Veteran responds, the AMC/RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AMC/RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should forward the claims file to the physician that conducted the June 2009 VA spine examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the has a current low back disorder which was incurred or aggravated as a result of active service.  In rendering this opinion, the physician should specifically consider and address the March 1969 and November 1970 service treatment records.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, the AMC/RO should arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the physician.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should forward the claims file to the audiologist that conducted the June 2009 VA audio examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the has a current right ear hearing loss which was incurred or aggravated as a result of active service.  The audiologist should consider and address the Veteran's in-service noise exposure as well as the threshold shift during service.  

If further examination of the Veteran is deemed necessary, the AMC/RO should arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the examiner.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After ensuring that the development is complete, re-adjudicate the claims remaining on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


